DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-21 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-21 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20060015231 A1 (“Yoshimura”) discloses a vehicle control system which can ensure high reliability, real-time processing, and expandability with a simplified ECU configuration and a low cost by backing up an error through coordination in the entire system without increasing a degree of redundancy of individual controllers beyond the least necessary level. The vehicle control system comprises a sensor controller for taking in sensor signals indicating a status variable of a vehicle and an operation amount applied from a driver, a command controller for generating a control target value based on the sensor signals taken in by the sensor controller, and an actuator controller for receiving the control target value from the command controller and operating an actuator to control the vehicle, those three controller being interconnected via a network. The actuator controller includes a control target value generating unit for generating a control target value based on the sensor signals taken in by the sensor controller and received by the actuator controller via the network when the control target value generated by the command controller is abnormal, and controls the actuator in accordance with the control target value generated by the control target value generating unit.
US 20160147225 A1 (“Sights”) teaches an automatic calibration, tuning and diagnostics improve precision farming by helping farmers obtain best performance from their autopilot-guided vehicles. Automatic calibration procedures that cannot be accurately performed by human drivers, automatic autopilot tuning, and simplified diagnostics are all parts of an advanced farm vehicle autopilot system.
US 20150206206 A1 (“Puente”) teaches systems and methods for vehicle sharing. Methods may include receiving a vehicle use request comprising a selection of a first vehicle, a first user identifier, and a first vehicle use timeframe indicator, and identifying a driving behavior profile for the first user indicative of historical driving behavior of the first user comprising speed data, braking data, and user feedback data. The method may include generating a first vehicle use price indicative of a total cost for the desired length of vehicle usage time based at least in part on the driving behavior profile, and receiving acceptance of the first vehicle use price from the first user device. The method may include sending an activation signal to the selected first vehicle, and monitoring driving behavior of the first user by receiving vehicle operation data from the selected first vehicle, the vehicle operation data comprising speed data and braking data.
US 20150363797 A1 (“Ramesh”) teaches a method of using private vehicles for testing is provided, where the method includes the steps of (i) transmitting a request to users of the vehicle/technology to be tested, (ii) transmitting test protocols and/or software updates to users that accept the request to participate in the test, (iii) monitoring a set of vehicle performance characteristics during the test, (iv) transmitting a data log generated during the test for each participating user/vehicle, and (v) issuing participation rewards, such as a coupon for goods and services offered by the vehicle's manufacturer, to test participants.
US 20100262494 A1 (“Bertness”) teaches a system and method for transacting retrieval of inventory data, such as real estate property listing(s), over an information network and dynamically transmitting the listing(s), in near or real time, to one or more subwindows of a web browser window. The listings contain customized rendering instructions that are encoded into an inventory data string and sent to an ad server that renders the listings in the subwindow according to the customized rendering instructions.
US 20110153367 A1 (“Amigo”) teaches aystems and methods for transmitting telematics data from a vehicle. The systems include a smartphone holder that provides a communications link between a smartphone and a vehicle computer, through the smartphone dataport and the vehicle onboard diagnostics (OBD) port. The smartphone holder is configured to keep the smartphone in a stable, known position and orientation with respect to the vehicle, such that data from an accelerometer in the smartphone can be calibrated. The smartphone accelerometer data and telematics data from vehicle telematics sensors is then transmitted via the smartphone or stored locally.
US 20160209841 A1 (“Yamaoka”) teaches an autonomous driving device that improves the convenience for a driver in the switching between autonomous driving and manual driving. When the driver discovers an obstacle which cannot be detected by an autonomous driving device, and performs a driving operation which causes a manual driving switching threshold value to be exceeded for an operation time less than or equal to an operation threshold value so as to avoid the obstacle, a control unit of the autonomous driving device switches autonomous driving to manual driving, and then the control unit switches manual driving to autonomous driving even if the driver does not perform an autonomous driving switching operation. For this reason, it is possible to improve the convenience for the driver in the switching between autonomous driving and manual driving.
US 20150081156 A1 (“Trepagnier”) teaches an autonomous controller for a vehicle. The controller has a processor configured to receive position signals from position sensors and to generate operation control signals defining an updated travel path for the vehicle. The controller has a programmable interface providing communication among the position sensors, the operation control mechanisms, and the processor. The controller is configured to normalize inputs to the processor from the position sensors and to generate compatible operation control signals applied as the inputs to the operation control mechanisms. The processor and the programmable interface define a self-contained unit configurable for operation with a variety of different remote sensors and different remote operation control mechanisms.
US 20100271199 A1 (“Belov”) teaches a system and a method of long-term condition monitoring of structures are based on use of autonomous sensing modules, centers for storing and processing data and software for data analysis. An autonomous sensing module contains a set of sensors for measurements of parameters related to the condition of a monitored structure, a non-volatile memory, a wireless data transfer unit, a controller, a clock circuit, a battery, an energy harvesting device and a power management unit. The autonomous sensing module provides a very long-term (40 years or more) functionality and reliability due to both use of at least near hermetic packages for the controller, the non-volatile memory, the battery, the clock circuit and the power management unit and choosing the duration of periods when the sensing module works in active mode in such a way that the average energy consumed by the autonomous sensing module is fully compensated by the average energy harvested by the energy harvesting device.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-21, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the relays are configured to 
route actuator sensor signals output by the actuator sensors to the actuator controllers in response to a first signal, and 
route the actuator sensor signals to the autonomous driving computer system and 
control signals from the autonomous driving computer system to the actuator controllers in response to a second signal”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax